Name: Commission Regulation (EEC) No 3303/89 of 31 October 1989 fixing the estimated soya bean production for the 1989/90 marketing year, the actual soya bean production for the 1988/89 marketing year and the adjustment to be made in the aid for soya beans for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 320/60 Official Journal of the European Communities 1 . 11 . 89 COMMISSION REGULATION (EEC) No 3303/89 of 31 October 1989 fixing the estimated soya bean production for the 1989/90 marketing year, the actual soya bean production for the 1988/89 marketing year and the adjustment to be made in the aid for soya beans for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 3a (6) thereof, Whereas Article 41 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measures for soya beans (3) specifies the items to be fixed pursuant to the maximum guaranteed quantities system ; whereas the estimated production of soya beans for the 1989/90 marketing year, the actual production of such beans for the 1988/89 marketing year and the adjustment to be made to the aid for soya beans for the 1 989/90 marketing year as given by the figures available should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The estimated production of soya beans for the 1989/90 marketing year is hereby fixed at 1 765 000 tonnes. Article 2 The actual production of soya beans for the 1988/89 marketing year is hereby fixed at 1 654 000 tonnes . Article 3 The adjustment to be made to the aid for soya beans for the 1989/90 marketing year is hereby fixed at :   ECU 8,847 per 100 kg for Spain, ECU 10,780 per 100 kg for the other Member States . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15 . 0 OJ No L 197, 26. 7. 1988 , p. 11 . (  ') OJ No L 245, 22. 8 . 1989, p. 8 .